Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Applicant amended independent claims 1 , 9 & 17.  Amended claim 1 has overcome rejection 101 and hence rejection 101 issued for claims 1-3,  & 5-8 has been withdrawn. The Applicant has also amended dependent claims 2-3, 5-8, 13-16 & 20 for improving the clarifications.. The Applicant  has cancelled claims 4 & 12.
Examiner also reviewed and considered the arguments of the Applicant in the remarks against issuance of rejections 103 for claims 1-3, 5-11 & 13-20  in the previous office action and found them persuasive. The rejections 103 for these claims has been withdrawn.
The case has now been placed in allowable condition.
Allowable Subject Matter

Claims 1-3, 5-11 & 13-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's
reply make evident the reasons for allowance, satisfying the "record as a whole" proviso
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed
on 01/10/2022 (pages 6-9) are persuasive, as such the reasons for allowance are in all
probability evident from the record and no statement is deemed necessary (see MPEP
1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497